DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




        ADELINA ROBERTSON and CLYDE ROBERTSON,

                           Appellants,

                                v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee for
Home Equity Mortgage Loan asset-backed trust series INABS 2006-
  E, Home Equity Mortgage Loan asset-backed certificates series
INABS 2006-E; AND ANY AND ALL UNKNOWN PARTIES CLAIMING
  BY, THROUGH, UNDER, AND AGAINST THE HEREIN NAMED
INDIVIDUAL DEFENDANT(S) WHO ARE NOT KNOWN TO BE DEAD
 OR ALIVE, WHETHER SAID UNKNOWN PARTIES MAY CLAIM AN
   INTEREST AS SPOUSES, HEIRS, DEVISEES, GRANTEES OR
                     OTHER CLAIMANTS,

                            Appellees.


                         No. 2D19-4426



                       September 15, 2021

Appeal from the Circuit Court for Pasco County; Gregory G. Groger,
Judge.

Ivan D. Ivanov and Matthew D. Wolf of Ivanov & Wolf, PLLC,
Tampa, for Appellants.

Kimberly S. Mello and Linda M. Reck of Greenberg Traurig, P.A.,
Orlando, for Appellee Deutsche Bank National Trust Company, as
Trustee for Home Equity Mortgage Loan Asset-Backed Trust Series
INABS 2006-E, Home Equity Mortgage Loan Asset-Backed
Certificates Series INABS 2006-E.

No appearance for remaining Appellees.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.




                                   2